Title: From James Madison to Congress, 18 December 1811
From: Madison, James
To: Congress


Washington December 18th 1811
I lay before Congress two letters received from Governor Harrison of the Indiana Territory, reporting the particulars and the issue of the expedition under his command, of which notice was taken in my communication of November 5th.
While it is deeply lamented that so many valuable lives have been lost in the action which took place on the 7th ulto., Congress will see with satisfaction the dauntless spirit and fortitude victoriously displayed by every discription of the troops engaged, as well as the collected firmness which distinguished their Commander, on an occasion requiring the utmost exertions of valor and discipline.
It may reasonably be expected that the good effects of this critical defeat and dispersion of a combination of savages which appears to have been spreading to a greater extent, will be experienced not only in a cessation of the murders and depredations committed on our frontier, but in the prevention of any hostile incursions otherwise to have been apprehended.
The families of those brave and patriotic Citizens who have fallen in this severe conflict, will doubtless engage the favorable attention of Congress.
James Madison
